In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00024-CR



                         HUMBERTO ORTIZ BALDERAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 28545




                          Before Morriss, C.J., Stevens and Carter,* JJ.


____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                          ORDER

       Attorney Troy Hornsby was appointed to represent Appellant Humberto Ortiz Balderas in

the appeal of this matter. Currently pending before this Court is a motion to substitute counsel

filed by attorney Gena B. Bunn and agreed to by Hornsby. Bunn represents in her motion that

she has been retained to represent Balderas on appeal and asks that she be substituted for

Hornsby as counsel of record in this matter. For the reasons set forth below, we have considered

and hereby grant Bunn’s motion.

       When an appellant who is represented on appeal by counsel later retains different

counsel, Rule 6.5(d) of the Texas Rules of Appellate Procedure establishes the proper procedure

for accomplishing the withdrawal and substitution. TEX. R. APP. P. 6.5(d). Under Rule 6.5,

counsel of record—Hornsby in this case—is required to file a motion to withdraw before newly

retained counsel may be substituted. Id. The actions taken for the purpose of substituting Bunn

for Hornsby as appellate counsel of record in this matter fail to satisfy the procedural

requirements established by Rule 6.5. See id.

       However, as the Seventh Court of Appeals has aptly noted, “The purpose of Rule 6.5 is to

insure that a party not be unwittingly left unrepresented before an appellate court.” Medlock v.

State, No. 07-15-00359-CR, 2015 WL 6939196 (Tex. App.—Amarillo Nov. 9, 2015, order) (per

curiam) (discussing procedure established by Rule 6.5 of Texas Rules of Appellate Procedure for

withdrawing and substituting counsel on appeal).        Consequently, we have reviewed the

circumstances as represented in Bunn’s motion to substitute counsel and are comfortable that

Balderas has received the protection that Rule 6.5 was meant to provide. Further, Balderas is

                                                2
free to retain counsel of his choosing. We, therefore, in the interests of justice and judicial

economy, (1) utilize Rule 2 of the Texas Rules of Appellate Procedure to suspend the

requirement that Hornsby file a motion to withdraw and (2) grant the motion to substitute Bunn

for Hornsby as attorney of record in this appeal. See TEX. R. APP. P. 2, 6.5. Bunn is now

appellate counsel of record in this matter.

       IT IS SO ORDRED.

                                               BY THE COURT


Date: March 29, 2022




                                              3